Citation Nr: 0001281	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-09 607	)	DATE
	)
	)                      

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.                 


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1997.  

2.  According to the certificate of death, the cause of death 
was end stage liver disease which was due to alcoholic 
cirrhosis and viral hepatitis.  

3.  At the time of the veteran's death, service connection 
was in effect for the residuals of a left foot fracture of 
the fifth toe, with a zero percent disabling rating. 

4.  There is no competent medical evidence of record of a 
nexus between the veteran's cause of death, end stage liver 
disease due to alcoholic cirrhosis and viral hepatitis, and 
the veteran's period of active service.  

5.  At the time of the veteran's death, he was not in receipt 
of a permanent total service-connected disability rating.  





CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  

2.  The claim of entitlement to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 is legally 
insufficient.  38 U.S.C.A. § 3501(a) (West 1991); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for any 
complaints or findings of liver disease, alcoholic cirrhosis, 
and/or viral hepatitis.  The veteran's separation 
examination, dated in July 1968, shows that at that time, in 
response to the question as to whether the veteran had ever 
had or if he currently had any stomach, liver, or intestinal 
trouble, or jaundice, the veteran responded "no."  The 
veteran's endocrine system, gastrointestinal system, and 
abdomen and viscera were all clinically evaluated as normal.  

Inpatient treatment records from the VA Medical Center (VAMC) 
in Kerrville, Texas, show that the veteran was hospitalized 
from February to March 1982.  At that time, the veteran gave 
a history of heroin use since 1966.  During his 
hospitalization, the veteran detoxified with Methadone.  Upon 
his discharge, he was diagnosed with opiate dependence.  The 
records also reflect that the veteran was hospitalized from 
February to March 1988.  Upon his admission, the veteran gave 
a history of multi-substance use, to include alcohol and 
intravenous heroin.  The veteran indicated that he had 
malaria in 1967 while he was in Vietnam, and that he had 
hepatitis while he was in federal prison from 1973 to 1975.  
According to the veteran, when he had hepatitis, he was 
hospitalized for four to five months.  The physical 
examination showed that the veteran's liver was nontender, 
and the liver profile suggested possible chronic relapsing 
hepatitis.  Upon the veteran's discharge, he was diagnosed 
with the following: (1) possible post-traumatic stress 
disorder (PTSD), (2) history of intravenous drug use, to 
include heroin, last used one year ago, (3) alcohol 
dependence, continuous, and (4) history of hepatitis.  

In July 1988, the veteran underwent a VA examination.  At 
that time, he indicated that he spent four years in prison 
for drug conspiracy, beginning in 1973.  The veteran stated 
that during that period of time, he was diagnosed with 
hepatitis and hospitalized for 10 months.  According to the 
veteran, he had not had a recurrence of hepatitis since that 
time.  The veteran noted that he had a history of drug abuse, 
and that he used heroin while he was in Vietnam.  He reported 
that he had not had any drugs in the last three years.  The 
veteran revealed that he had a nervous condition, and that he 
took medication to treat the condition.  Following the 
physical examination, the veteran was diagnosed with a liver 
dysfunction, consistent with chronic hepatitis.  

A VA psychiatric evaluation was conducted in July 1988.  At 
that time, the veteran stated that while he was in Vietnam, 
his Military Occupational Specialty (MOS) was as a medic.  
The veteran indicated that he primarily worked for the 
ambulance support system, and that he was never really 
involved in combat.  He noted that while he was in Vietnam, 
he started using opiates, and that he continued his drug use 
following his discharge.  According to the veteran, he had 
not used hard drugs in several years.  The veteran reported 
that he had occasionally used alcohol, especially when he 
felt tense or under stress.  He revealed that he currently 
had PTSD symptoms, which included difficulty sleeping, 
nightmares, and nervousness.  Upon mental status evaluation, 
the veteran demonstrated mild anxiety.  His speech was 
slightly less than spontaneous, and his answers were often 
quite vague.  The veteran's mood was that of perhaps mild 
depression, and his affect had a somewhat shallow range.  The 
veteran did not describe any delusions or hallucinations.  He 
was alert and oriented to time, place, and person.  The 
diagnoses included the following: (Axis I) alcohol abuse and 
dependence, history of heroin dependence, and possible PTSD, 
(Axis II) personality disorder, mixed type, and (Axis III) 
history of jaundice, secondary to drug use.  

Outpatient treatment records from the VAMC's in San Antonio 
and Laredo, from October 1994 to November 1995, show that in 
January 1995, the veteran had a chest and abdominal sonogram.  
The sonogram was interpreted as showing some minor chronic 
interstitial scarring of the right lung base.  The rest of 
the lung fields looked clear.  The abdominal survey showed 
the veteran's liver had shrunken in size.  The spleen was 
moderately enlarged, and cirrhosis and some portal 
hypertension was suspected.  Both kidneys looked normal.  The 
records also reflect that in June 1995, the veteran underwent 
an endoscopy.  At that time, it was noted that he had a 
history of alcohol abuse and that he had recently had his 
first episode of hematemesis.  After the endoscopy was 
performed, the veteran was diagnosed with the following: (1) 
distal grade I esophageal varices, (2) normal 
esophagogastroduodenoscopy otherwise, and (3) positive 
variceal bleed.  The records further show that in August 
1995, the veteran was diagnosed with alcohol abuse and liver 
disease, and in September 1995, the veteran was treated for 
alcohol abuse.  At that time, he noted that he realized 
drinking damaged his liver, but he indicated that he would 
continue to drink.  The physical examination showed that the 
veteran was intoxicated and jaundiced.  He was diagnosed with 
end stage cirrhosis.  

Outpatient treatment records from the VAMC in Kerrville, from 
October 1994 to October 1995, show that in June 1995, the 
veteran was hospitalized for approximately six days.  At that 
time, he gave a history of hepatitis, and a history of 
alcohol and heroin abuse.  The veteran noted that he was 
currently on Methadone maintenance, and that he still used 
heroin occasionally.  According to the veteran, he drank 
approximately three quarts of beer a day, and he had been 
doing that for over 30 years.  Upon admission, the veteran 
was vomiting up bright red blood.  He subsequently underwent 
alcohol withdrawal, and upon his discharge, he was diagnosed 
with the following: (1) upper gastrointestinal bleed, (2) 
alcoholism, and (3) polysubstance abuse.  The records also 
reflect that in September 1995, the veteran underwent an 
abdominal sonogram.  At that time, the results of the 
sonogram were interpreted as showing a slightly small liver, 
with slightly irregular margins.  The kidneys were normal, 
and no hydronephrosis was present.  The spleen was enlarged.  
The veteran was diagnosed with hepatic changes, consistent 
with given history of cirrhosis/hepatitis.  According to the 
records, in September 1995, the veteran had an abdominal 
ultrasound taken.  The diagnosis was of a small, somewhat 
exogenic liver, which was most likely due to cirrhosis.  The 
examiner noted that there was other evidence of portal 
hypertension, including splenomegaly and ascites.  The 
records further show that in October 1995, the veteran had a 
computed tomography (CT) of his abdomen.  The impression was 
of cirrhotic changes, with ascites, and slight prominence of 
the spleen suggesting portal hypertension.  

A private medical statement from D.D.C., M.D., dated in 
October 1996, shows that at that time, Dr. C. indicated that 
the veteran had a history of cirrhosis and chronic hepatitis 
B and C.  Dr. C. diagnosed the veteran with cirrhosis, with 
portal hypertension, which was terminal.  Dr. C. also 
diagnosed the veteran with chronic hepatitis B.  

In October 1996, the veteran submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he indicated 
that while he was in the military, he was treated for 
hepatitis.  The veteran stated that on one occasion while he 
was serving with the 51st Medical Evacuation Unit, he was 
away from his parent unit.  According to the veteran, on that 
occasion, he was treated for hepatitis by one of the 
physicians at a field site which was destined to become a 
field hospital.  The veteran noted that the site was the 
542nd Medical Ambulatory Unit which operated like a Mobile 
Army Surgical Hospital (MASH) unit.  The veteran also 
maintained that following his separation from the military, 
he received further treatment for his hepatitis, and for 
cirrhosis of the liver.  In addition, the veteran contented 
that he currently suffered from PTSD.  The veteran stated 
that while he was in Vietnam, his MOS was as a medic, and he 
was assigned to a Medical Evacuation and Ambulance Unit.  
According to the veteran, as a medic, he picked up the 
wounded, the dead, and "body parts."  The veteran indicated 
that he also treated the wounded and assisted in surgical 
procedures.  He reported that at present, he had nightmares, 
flashbacks, and sleep disturbance.  The veteran noted that he 
felt anxious and "edgy," and that he had homicidal and 
suicidal ideations.  

In November 1996, the RO received outpatient treatment 
records from the VAMC's in San Antonio and Laredo, from 
February 1992 to May 1996.  The records show that in February 
1992, the veteran underwent an ultrasound of the abdomen.  At 
that time, the results were interpreted as showing that the 
gallbladder was slightly distended.  There was no evidence of 
stones, and there was questionable splenomegaly.  The 
impression was of questionable mild enlargement of the 
spleen.  The RO also received outpatient treatment records 
from the Kerrville VAMC, from October 1994 to May 1996.  The 
records show that in October 1994, the veteran was 
hospitalized for cellulitis.  At that time, he gave a history 
of hepatitis and malaria while he was in Vietnam.  The 
records further reflect that in May 1996, the veteran was 
hospitalized after complaining of nausea and vomiting.  At 
that time, he gave a history of alcoholic hepatitis and 
cirrhosis.  The veteran also noted that he had a history of 
ethanol abuse and intravenous drug abuse, and that his most 
recent use was a few days ago.  The veteran was diagnosed 
with the following: (1) alcoholic hepatitis, and (2) 
cirrhosis with portal hypotension.  

In a November 1996 rating action, the RO granted the 
veteran's claims for a nonservice-connected pension and for a 
special monthly pension based on the need for aid and 
attendance.  

In April 1997, the RO received the veteran's death 
certificate.  The certificate indicates that the veteran died 
on April [redacted], 1997, at the age of 49.  The cause of death 
was end stage liver disease which was due to alcoholic cirrhosis 
and viral hepatitis.  

In April 1997, the RO received inpatient treatment records 
from the Kerrville VAMC, from February 1985 to March 1988.  
The records reflect that the veteran was hospitalized for 
approximately one week in February 1985.  At that time, he 
complained of pain in his left shoulder.  Upon his discharge, 
he was diagnosed with the following: (1) left shoulder pain, 
(2) chronic alcoholism, and (3) past history of hepatitis.  
The records further show that the veteran was hospitalized 
from January to February 1988, for his alcoholism and drug 
dependency.  Upon his discharge, he was diagnosed with 
alcoholism, chronic and acute, and with a history of heroin 
dependency.  

In the appellant's substantive appeal, dated in April 1998, 
the appellant contended that the veteran was treated for 
hepatitis while he was serving in the 51st Medical Evacuation 
Unit in Vietnam.  According to the appellant, the veteran 
received his treatment at the 542nd Medical Ambulatory Unit 
which latter became a field hospital.  The appellant stated 
that the veteran suffered a relapse after his discharge while 
he was in prison.  She maintained that the veteran's cause of 
death, which was end stage liver disease due to alcoholic 
cirrhosis and viral hepatitis, was related to his in-service 
hepatitis.  The appellant also contended that because the 
veteran's MOS during service was as a medic, he had to treat 
the severely wounded and evacuate the dead.  She stated that 
due to the traumatic events the veteran experienced during 
service, he developed PTSD.  According to the appellant, 
because the veteran was having difficulty coping with his 
psychiatric problems, he also developed alcohol and drug 
problems.  The appellant maintained, in essence, that the 
veteran's alcoholism contributed to his death. 


II.  Analysis  

A.  Entitlement to service connection for 
the cause of the veteran's death.  

The threshold question which must be resolved is whether the 
appellant has presented evidence that her claim is well-
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well grounded claim is a plausible claim, meaning a claim 
which appears to be meritorious.  See Murphy, 1 Vet. App. at 
81.  A mere allegation that the cause of death is service 
connected is not sufficient; the appellant must submit 
evidence in support of her claim which would "justify a 
belief by a fair and impartial individual that the claim is 
plausible." 38 U.S.C.A. §5107(a) (West 1991 & Supp. 1999); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In that 
regard, a lay person is not competent to make a medical 
diagnosis, or to relate a given medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, lay statements regarding a medical 
diagnosis or causation cannot constitute evidence sufficient 
to make a claim well grounded pursuant to the provisions of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), where the 
determinant issue is one of medical causation or medical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There must also be evidence of incurrence or 
aggravation of a disease or injury in service and medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  Where the appellant fails to submit evidence in 
support of a plausible claim, the VA is under no duty to 
assist her in any further development of her claim.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.312 (1999).  

To summarize, the appellant contends, in essence, that the 
veteran was diagnosed during service with hepatitis, and that 
his cause of death, which was end stage liver disease due to 
alcoholic cirrhosis and viral hepatitis, was related to his 
in-service hepatitis.  The appellant further maintains that 
the veteran had traumatic experiences during his service in 
Vietnam, and that those experiences caused him to latter 
develop PTSD, and drug and alcohol problems.  According to 
the appellant, the veteran's alcoholic cirrhosis, which 
contributed to his death, was due to his alcoholism, which in 
turn was due to his traumatic experiences during his period 
of service in Vietnam.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu,, 2 Vet. App. at 
492.  The evidence does not show that the appellant possesses 
medical expertise, nor is it contended otherwise.  Therefore, 
her opinion that the veteran's death was related to his 
period of active service is not competent evidence.  

In the instant case, the Board recognizes that the appellant 
contends that the veteran was treated during service for 
hepatitis.  However, the Board observes that the veteran's 
service medical records are negative for any complaints or 
findings of liver disease, alcoholic cirrhosis, and/or viral 
hepatitis.  In addition, the veteran's separation 
examination, dated in July 1968, shows that at that time, in 
response to the question as to whether the veteran had ever 
had or if he currently had any stomach, liver, or intestinal 
trouble, or jaundice, the veteran responded "no."  
Moreover, the veteran's endocrine system, gastrointestinal 
system, and abdomen and viscera were all clinically evaluated 
as normal.  The first medical evidence of liver disease, 
alcoholic cirrhosis, and/or viral hepatitis is in February 
1985, approximately 17 years following the veteran's 
separation from the military.  Inpatient treatment records 
from the Kerrville VAMC reflect that in February 1985, the 
veteran was diagnosed with chronic alcoholism and a past 
history of hepatitis.  In addition, outpatient treatment 
records from the Kerrville VAMC show that in March 1988, the 
examining physician stated that the veteran's liver profile 
suggested possible chronic relapsing hepatitis.  At that 
time, the veteran was diagnosed with a history of hepatitis.  
Furthermore, in July 1988, the veteran underwent a VA 
examination.  At that time, he was diagnosed with a liver 
dysfunction, consistent with chronic hepatitis.  

Upon a review of the record, the Board observes that although 
the outpatient and inpatient treatment records from the 
VAMC's in Kerrville, San Antonio, and Laredo, covering the 
period of time from February 1982 to May 1996, show 
intermittent treatment for the veteran's drug and alcohol 
abuse, cirrhosis with portal hypotension, liver disease, and 
hepatitis, the records are negative for any competent medical 
evidence demonstrating a causal relationship between the 
veteran's period of active service and his cause of death, 
which was end stage liver disease due to alcoholic cirrhosis 
and viral hepatitis.  Accordingly, because the appellant has 
not submitted any competent evidence showing that any cause 
of the veteran's death was related to service, her claim is 
not well grounded and must be denied.  As competent evidence 
is required where the determinative issue involves medical 
causation or a medical diagnosis, the absence of such 
competent evidence renders the claim in this case not well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 92093 (1993).  
Thus, the appellant's appeal must be denied.  

The Board recognizes that the appellant contends that the 
veteran's alcoholic cirrhosis, which contributed to his 
death, was due to his alcoholism, which in turn was due to 
his traumatic experiences during his period of service in 
Vietnam.  In essence, the appellant maintains that the 
veteran's PTSD caused him to drink which caused him to 
develop alcoholic cirrhosis.  However, the Board observes 
that the evidence of record is negative for a definitive 
diagnosis of PTSD.  The Board notes that the Kerrville VAMC 
records reflect that in March 1988, the veteran was diagnosed 
with possible PTSD.  In addition, in the veteran's July 1988 
VA psychiatric evaluation, the veteran was again diagnosed 
with possible PTSD.  Moreover, the Board further observes 
that the evidence of record is negative for any competent 
medical evidence showing that a disability manifested by PTSD 
caused the veteran to develop an alcohol problem, which 
resulted in his developing alcoholic cirrhosis and ultimately 
contributed to his death.  The Board notes that as previously 
stated, the appellant, as a lay person, is not competent to 
offer medical opinions.  See Espiritu, 2 Vet. App. at 492.  
Accordingly, in light of the above, there is no competent 
medical evidence demonstrating a causal relationship between 
the veteran's period of active service and his cause of 
death, which was end stage liver disease due to alcoholic 
cirrhosis and viral hepatitis.  Therefore, the claim for 
service connection for the cause of the veteran's death is 
not well grounded.  


B.  Entitlement to Dependents' 
Educational Assistance under 38 U.S.C. 
Chapter 35.  

For the purposes of Dependents' Educational Assistance under 
38 U.S.C. Chapter 35, the child or widow of a veteran will 
have basic eligibility if the following conditions are met: 
general basic eligibility exists if the veteran (1) was 
discharged from service under conditions other than 
dishonorable, or died in service; (2) has a permanent total 
service-connected disability; or (3) a permanent total 
service-connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of service-
connected disability.  38 U.S.C.A. §§ 3501; 38 C.F.R. §§ 
3.807, 21.3021.

Eligibility for Dependents' Education Assistance is denied, 
as the evidence does not show that the appellant has the 
requisite eligibility.  As discussed above, the evidence does 
not indicate that the veteran died as a result of a service- 
connected disability, nor was the veteran permanently and 
totally disabled due to service-connected disability at the 
time of his death.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims held that in 
cases in which the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  Id. at 
430.  In the absence of evidence satisfying the threshold 
requirements of the law and regulations pertaining to 
eligibility for dependents' educational assistance, the Board 
concludes that the appellant has not alleged any specific 
error of fact or law in the decision being appealed, and the 
claim of entitlement to Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35 is denied by operation of law.  
Sabonis, 6 Vet. App. 426, 430.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

